Title: To George Washington from the New York Committee of Safety, 29 April 1776
From: New York Committee of Safety
To: Washington, George



Sir.
In Committee of Safety New York April 29th 1776

Your favor of the 27th we have received—In answer to which we would inform You, that we shall as soon as possible, take Measures for putting our Militia in such a Situation as to afford the Army the most speedy and effectual Assistance in our power, whenever You shall think it necessary to call for their Aid either for the defence of this or the Neighbouring Colonies. We thank You for the Information respecting the Signals fixed upon below, to give Intelligence of the approach of an Enemy: We assure You, Sir, we meant not by our Letter to intimate the least desire of being consulted in that Matter, for which the Gentlemen of the Army must be more competent than ourselves: But as You intimated that similar Signals might possibly be of Service in Assembling the Militia in the Neighbourhood

of this City, and the Adjacent Parts of New Jersey; We proposed to appoint a Committee to wait upon You, Sir, that we might be informed of any Plan that You might have thought of for that Purpose. We omitted in our last to inform You, that we have not been entirely inattentive to the Subject of this part of Your recommendation, every Regiment of our Militia has it’s place of Rendezvous appointed, and Riders are fixed at different Stages in this and the neighbouring Colonies, to alarm the Country in case of Invasion; but if upon consideration we shall judge that Signals may be of Service in calling in our Militia more speedily than can be done in that way: we shall communicate to You our Determinations on that head.
We are sorry to find there was a possibility of misunderstanding the passage in our Letter respecting the four Battalions raising in this Colony[.] Be assured, Sir, that we never considered them as under our Direction except so far as concerned the forming and equipping them; And if You will be pleased to refer Yourself to our last Letter, the distinction taken therein between the four Battalions and Van Schaicks Regiment will convince You that we meant nothing more, than in obedience to Congress to have the compleating of them for the command of the continental General; nor do we esteem them so pointedly under our direction in this respect as to exclude Your Solicitude, as Commander in Chief to have them speedily compleated and armed; a Solicitude highly becoming Your Station, and which instead of affording the least ground for Umbrage, serves to heighten the Opinion which Your former Conduct has invariably taught us to entertain of Your vigilant Attention to the important Duties of Your Office and of Your Zeal for the Defence and Security of the Rights of this much injured Country. You have an unquestionable Right to know the State of the Regiments raising in this Colony; and it has given us no small concern that we have not been able to procure the necessary returns from the Counties (tho’ we have some time since taken the proper Steps for that purpose) to enable us to give You other than a very partial and unsatisfactory information on that head. We enclose You a Return by which You will find the first Battalion is most deficient—the Return is formed from information which came to hand, since we had the honor of writing our last Letter to You.

We send You herewith a blank Warrant containing our Terms of Enlistment, which are substantially a Copy of the Resolutions of Congress. But upon these we would observe, that altho’ it appeared to us, that the Defence of this Colony was the primary or more immediate Object for which the four Battalions were designed; Yet we took particular Pains to inform the recruiting Officers, that we did not conceive that to be the only Object; but that they would be liable to be ordered into any of the neighbouring Colonies (Canada excepted) where the commanding Officer in this Department should judge their Assistance to be necessary for repelling the Invasions of our common Enemy. We hope, Sir, that the general Nature of the Cause we are engaged in; the generous Attention of the Continent to the Defence and Security of this Colony and the readiness of our Neighbours to come to our Assistance from time to time when they have apprehended us to be in danger, will serve to exclude from our Minds, the narrow distinction of Colonies; and teach us to esteem the british Fleets & Armies as much our Enemies while on the Coasts of Connecticut, New Jersey, or Carolina, as if they lay in the east River.
We have to acknowledge the Receipt of Your Letter of this day inclosing the Resolve of Congress on the Subject of arming the New York Battalions; In answer to which we beg leave to refer You to our Letter of the 25th instant; and to assure You that we shall exert ourselves by every Means in our Power for their being properly armed and accoutred. We are, Sir, with the greatest respect and Esteem Your most Obedient & very humble servant

By Order.
Pierre Van Cortlandt Chairman

